As filed with the Securities and Exchange Commission on July 19 , 2010 Registration No.333-164873 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 NEXX SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 30-0307916 (I.R.S. Employer Identification Number) 900 Middlesex Turnpike, Building # 6 Billerica, Massachusetts 01821 (978) 932-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Thomas M. Walsh Chief Executive Officer 900 Middlesex Turnpike, Building # 6 Billerica, Massachusetts 01821 (978) 932-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Neil H. Aronson Matthew M. Graber Gennari Aronson, LLP First Needham Place 250 First Avenue Needham, Massachusetts02494 Telephone (781) 719-9900 Fax (781)719-9850 Andrea C. Johnson Fraser Milner Casgrain LLP 99 Bank Street Suite 1420 Ottawa, Ontario, Canada K1P 1H4 Telephone (613) 783-9600 Fax (613) 783-9690 Martin Langlois Ian Putnam Stikeman Elliott LLP 5300 Commerce Court West 199 Bay Street Toronto, Ontario, Canada M5L 1B9 Telephone (416) 869-5500 Fax (416) 947-0866 Richard Raymer Hodgson Russ LLP 150 King Street Suite 2309 Toronto, Ontario, Canada M5H 1J9 Telephone (416) 595-5100 Fax (416) 595-5021 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Stock, $0.001 par value per share Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act. Includes shares that the underwriters have the option to purchase to cover over-allotments, if any. Previously paid. Calculated pursuant to Rule457(o) based on an estimate of the proposed maximum aggregate offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION8(A), MAY DETERMINE. Subject to Completion dated July 19 , 2010 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 5,424,955 shares NEXX Systems, Inc. Common Stock This is the initial public offering of common stock by NEXX Systems, Inc. We are offering 5,424,955 shares of common stock. The estimated initial public offering price is between Cdn$5.25 and Cdn$6.25 per share.Based on the July 15, 2010 noon buying rate posted by the Bank of Canada, the estimated initial public offering price in United States dollars is $5.05 to $6.01 per share.Unless otherwise specified, all references to “dollars,” “US$” or “$” in this prospectus are to United States dollars and references to “Cdn$” in this prospectus are to Canadian dollars.See “Use of Proceeds.” Currently, no public market exists for our common stock, and purchasers may not be able to resell common stock purchased under this prospectus.We have applied to list our shares of common stock on the Toronto Stock Exchange (the “TSX”) under the symbol “NXS.”Listing will be subject to fulfilling all of the requirements of the TSX, including distribution of our shares of common stock to a minimum number of public shareholders. Investing in our common stock involves risks. See “Risk Factors” beginning on page 10. Neither the Securities and Exchange Commission nor any state or foreign securities commission nor any other regulatory body has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Per Share Total Public offering price Cdn $ Cdn $ Underwriting discount Cdn $ Cdn $ Proceeds, before expenses to Company Cdn $ Cdn $ We have granted the underwriters an option for a period of 30days to purchase up to 813,743 additional shares of common stock (being 15% of the number of shares offered hereby) on the same terms and conditions set forth above. See “Underwriting.” The underwriters expect to deliver the shares of common stock to purchasers on or about , 2010. Canaccord Genuity CIBC Macquarie Capital Markets Canada Ltd.
